Citation Nr: 0005254	
Decision Date: 02/29/00    Archive Date: 03/07/00

DOCKET NO.  96-45 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an effective date prior to February 11, 1998, 
for the award of special monthly pension benefits based on 
the need for regular aid and attendance.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Henriquez, Associate Counsel


INTRODUCTION

The veteran had active service from June 1966 to July 1968.  

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from an August 1996 rating action 
in which the RO denied an award of special monthly 
compensation.  In January 1998, the Board remanded the issue 
to the RO for further development.  In an April 1999 rating 
action, the RO granted an award of special monthly pension 
benefits based on the need for regular aid and attendance, 
effective February 11, 1998.


REMAND

Inexplicably, in April 1999, at the same time that the RO 
granted service connection for special monthly compensation 
benefits, the RO also denied entitlement to an effective date 
prior to February 11, 1998 for receipt of those benefits.  
The RO initially notified the veteran of the denial the 
earlier effective date in a Supplemental Statement of the 
Case, also issued in April 1999.

The award of special monthly compensation benefits disposed 
of the issue for which an appeal to the Board had been 
perfected.  While the RO apparently considered, sua sponte, 
the related question of effective date, that issue is, 
nonetheless, a separate matter for which an appeal must be 
perfected before the Board has jurisdiction to consider it.  
In this regard, the Board notes that a an appeal consists of 
a timely filed Notice of Disagreement in writing and, after a 
Statement of the Case has been issued, a timely filed 
Substantive Appeal.  See 38 U.S.C.A. § 7105(West 1991); 
38 C.F.R. § 20.200 (1999).  

In this case, following the notification of the April 1999 
denial of the early effective date claim, in June 1999, the 
RO received a VA Form 646, Statement of Accredited 
Representation in Appealed Case.  Construing such document 
liberally, the Board finds that such document constitutes a 
timely filed NOD.  See 38 C.F.R. § 20.201.  However, no 
substantive appeal is of record.  Specifically, the only 
document subsequently filed by either the appellant or his 
representative is an informal hearing presentation filed with 
the Board in July 1999.  However, inasmuch as such document 
was not filed with the entity that issued the decision 
appealed, it cannot constitute a substantive appeal.  See 
38 U.S.C.A. § 7105.

Thus, despite the RO's actions in treating its denial of the 
earlier effective date issue as a continuation of the appeal, 
to date, a perfected appeal on the issue of entitlement to an 
earlier effective date has not been filed.  The Board would 
note, however, that there is time remaining for the appellant 
to do so.  See 38 C.F.R. § 20.302.  

To ensure that all legal (procedural and jurisdictional) 
requirements are met, this matter is hereby REMANDED to the 
RO for the following action:

1.  The RO should issue to the veteran 
and his representative an SOC on the sole 
question of the appellant's entitlement 
to an effective date for special monthly 
pension benefits based on a need for 
regular aid and attendance prior to 
February 11, 1998, and afford them the 
appropriate time period to respond.  

2.  The veteran and his representative 
are hereby reminded that the Board will 
only have jurisdiction to consider the 
effective date issue if a timely appeal 
on that issue is perfected (i.e., via a 
substantive appeal timely filed with the 
RO).  

The veteran need take no action until otherwise notified, but 
he may furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




